 
CONSULTING AGREEMENT
(the “Agreement”)
Dated  May 31, 2008


On and between


Dr. RUGGEROI MARIA SANTILLI
90 East Winds Ct
Palm Harbor, FL 34683
Tel. 727-934 9593
Fax 727-934 9275
Hereon referred to as “Consultant”


and


MAGNEGAS CORPORATION (MGC)
35246 US Highway 19 North, #311
Palm Harbor, Florida 34684
7el. 727-934 3448
Fax 727-934 6260
A public Delaware company hereinafter referred to as the “Company”.




RECITALS


WHEREAS, Dr. Santilli (“Consultant”) has developed the Magnegas Technology
(“Magnegas Technology”) as described in details in the web site
http://www.magnegas.com; as the sole inventor of record has secured various U.
S. Patents  and has filed additional patent applications in said technology .


WHEREAS, all patents, patent applications and all related intellectual property
has been irrevocably assigned since their inception by Consultant to HyFuels,
Inc., (HFY) a Florida Corporation, as per documentary evidence existing at the
U. S. Patent and Trademark Office.


WHEREAS, at the time of signature of this Agreement Consultant is and will
continue to be a Scientific Consultant of HYF for the scope of continuing the
patenting and further development of the intellectual properties on the Magnegas
Technology under the exclusive ownership of HYF.


WHEREAS, on April 6, 2007 HYF” has granted an exclusive and all encompassing
license on the Magnegas Technology to Magnegas Corporation (the “Company”)
herewith attached as Exhibit A.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
WHEREAS, the exclusive and all encompassing license granted by HYF to the
Company includes a five years exclusive option by the Company to purchase from
HYF all patents, patent applications and all available intellectual properties
on the Magnegas Technology.


WHEREAS, the Company needs the technical and scientific assistance of Consultant
for the  further development of the Magnegas Technology.


WHEREAS, Consultant is willing to provide the Company the needed technical
assistance under certain terms and conditions.




 THE PARTIES AGREE TO THE FOLLOWING:


1.           Consultant shall be a Scientific Consultant of the Company at 70%
(seventy percent) of his time effective at the signature of this Agreement.


2.           the Company acknowledges and accepts that Consultant shall jointly
remain a Scientific Consultant of HYF for the remaining 30% (thirty percent) of
his time for the duration of this Agreement.


3.           the Company explicitly admits and accepts that all patentable
inventions and discoveries as well as all related intellectual properties that
could be achieved by Consultant while working for the Company under this
Consultant Agreement shall be exclusively assigned by Dr. Santilli to and owned
by HYF.


4.           In the event the Company elects to exercise the option for the
purchase from HYF of all intellectual properties on the Magnegas Technology, the
Company and HYF shall so notify Consultant in writing and, following said
purchase, Consultant has the obligation to assign and irrevocably transfer all
his possible inventions, discoveries and related intellectual rights in the
Magnegas Technology to the Company.


5.           Consultant is hereby appointed the Director of Research and
Development of the Company beginning with the date of this agreement and, as
such, has authority and responsibility on all research and all new developments
of the Magnegas Technology.


6.           Consultant shall be at the disposal of and operate under directives
of the Board of Directors of the Company (“MGC BoD”). In particular, Consultant
shall make periodic written reports to the MGC BoD on the status of the Magnegas
Technology, and propose further developments. Consultant shall have no authority
to initiate new Research and Developments unless authorized in writing by the
MGC BoD, including authorization of the projected costs.


7.           Consultant shall have no authority or responsibility on
manufacturing, sales, accounting and operations of the the Company other than
those related to Research and Development.
 
 
 
2

--------------------------------------------------------------------------------

 

 
CONSIDERATIONS


8.           At the time of signature of this Agreement, Consultant shall be
granted 100,000 (one hundred thousands) shares of common stock of the Company.


9.           In consideration of consulting services rendered, the Company shall
pay to Consultant a monthly fee of $5,000 (five thousand dollars) to be paid
beginning from the day the Magnegas Corporation Board of Directors determines
that the company has achieved sufficient funding to pay the consulting fee.


10.           Possible increases of the above specified monthly consulting fee,
as well as possible stock options for Consultant,  shall be decided by the the
Company BoD but granted only permitted by available financial  resources and
based on performance.


11.           the Company will pay Consultant for all expenses related to travel
on behalf of the Company, including the payment for all costs of meals and
lodging. Consultant has the responsibility of providing the Company all related
documentation.


12.           Nothing herein shall be construed to create an employer-employee
relationship between the Company and Consultant. Consultant is an independent
contractor and not an employee of the Company or any of its subsidiaries or
affiliates. The consideration set forth above shall be the sole consideration
due to Consultant for the services rendered hereunder. It is understood that the
Company will not be responsible for tax withholding, health insurance and other
benefits available to employees of the company. Consultant will not represent
himself to be  an employee of the Company.


MISCELLANEOUS


13. Confidentiality.  In the course of performing consulting services, the
parties recognize that Consultant may come in contact with or become familiar
with information which the Company or its subsidiaries or affiliates may
consider confidential. This information may include, but is not limited to,
information pertaining to the Magnegas Technology, which information may be of
value to a competitor. Consultant agrees to keep all such information
confidential and not to discuss or divulge it to anyone other than appropriate
Company personnel or their designees.


14. Confidentiality exclusion. Company acknowledges full knowledge, agree and
keeps Consultant harmless on the fact that Consultant is jointly obliged to
provide HYF complete and comprehensive information on the status, conditions and
development of the Magnegas Technology until the Company exercises the option
for the purchase of  intellectual properties on the Magnegas technology.


15. Duration. This Agreement shall have the duration of five years from the date
of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
16. Termination. Either party may terminate this Agreement upon Thirty (30) days
of a  written notice via certified mail .


17. Notice.  Any notice or communication permitted or required by this Agreement
shall be deemed effective when personally delivered or deposited, postage
prepaid, in the first class mail of the United States properly addressed to the
appropriate party at the address set forth below:


18.  Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.


19. Binding Effect, Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company's
successors and assigns. Nothing in this Agreement shall be construed to permit
the assignment by Consultant of any of its rights or obligations hereunder, and
such assignment is expressly prohibited without the prior written consent of the
Company.


20. Governing Law, Severability.  This Agreement shall be governed by the laws
of the State of FloridaThe invalidity or unenforceability of any provision of
the Agreement shall not affect the validity or enforceability of any other
provision.


21. This Agreement is not valid unless signed by both the Consultant and the
Company on or before seven days from the date of first signature.


WHEREFORE, the parties have executed this Agreement as of the date first written
above.


MAGNEGAS CORPORATION


____________________________________
Mrs.Luisa Ingargiola
In representation of the Board of Directors


CONSULTANT


/s/  Dr. Ruggero Maria Santilli              






